Exhibit 10.1



 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT (the “Agreement”), dated as of September 19, 2012, by and
between ADVANCED CELL TECHNOLOGY, INC., a Delaware corporation (the “Company”),
and LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company (the
“Investor”).

 

WHEREAS:

 



Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Thirty Five Million Dollars ($35,000,000) of the Company's common stock,
$0.001 par value per share (the "Common Stock"). The shares of Common Stock to
be purchased hereunder (including, without limitation, the Initial Purchase
Shares (as defined herein)) are referred to herein as the "Purchase Shares."

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1. CERTAIN DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a) “Available Amount” means initially Thirty Five Million Dollars ($35,000,000)
in the aggregate, which amount shall be reduced by (i) the Initial Purchase
Amount, (ii) the Purchase Amount and (iii) the Accelerated Purchase Share Amount
actually purchased by the Investor each time the Investor purchases Purchase
Shares pursuant to Section 2 hereof.

 

(b) “Accelerated Purchase Share Amount” means, with respect to any particular
Accelerated Purchase Confirmation (as defined in Section 2(b)), the lesser of
(i) the amount of Purchase Shares directed by the Company on an Accelerated
Purchase Notice or (ii) the Accelerated Purchase Share Percentage multiplied by
the trading volume of the Common Stock on the Principal Market on the
Accelerated Purchase Date during normal trading hours.

 

(c) “Accelerated Purchase Date” means, with respect to any Accelerated Purchase
made hereunder, the Business Day following the Purchase Date pursuant to Section
2(b) hereof.

 

(d) “Accelerated Purchase Notice” means, with respect to any Accelerated
Purchase pursuant to Section 2(b) hereof, an irrevocable written notice from the
Company to the Investor directing the Investor to buy an amount of Purchase
Shares equal to the lesser of (i) the amount specified by the Company therein or
(ii) the Accelerated Purchase Share Percentage, on the Accelerated Purchase Date
pursuant to Section 2(b) hereof as specified by the Company therein at the
applicable Accelerated Purchase Price.

 

(e) “Accelerated Purchase Share Percentage” means, with respect to any
particular Accelerated Purchase Notice pursuant to Section 2(b) hereof, a
specified percentage as set forth in the Accelerated Purchase Notice, up to 30%
of the aggregate shares of Common Stock traded on the Principal Market during
normal trading hours on the Accelerated Purchase Date.

 

(f) “Accelerated Purchase Price” means the lower of (i) ninety-six percent (96%)
of the VWAP during (A) the entire trading day on the Accelerated Purchase Date,
if the volume of shares of Common Stock traded on the Principal Market on the
Accelerated Purchase Date has not exceeded the Accelerated Purchase Share Volume
Maximum, or (B) the portion of the trading day of the Accelerated Purchase Date
(calculated starting at the beginning of normal trading hours) until such time
at which the volume of shares of Common Stock traded on the Principal Market has
exceeded the Accelerated Purchase Share Volume Maximum or (ii) the Closing Sale
Price on the Accelerated Purchase Date (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

 



1

 

 

(g) “Accelerated Purchase Share Volume Maximum” means the number of shares of
Common Stock traded on the Principal Market during normal trading hours on the
Accelerated Purchase Date equal to (i) the amount of shares of Common Stock
properly directed by the Company to be purchased on the Accelerated Purchase
Notice, divided by (ii) the Accelerated Purchase Share Percentage (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

 

(h) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

 

(i) “Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

 

(j) “Closing Sale Price” means, for any security as of any date, the last
closing trade price for such security on the Principal Market as reported by the
Principal Market.

 

(k) “Confidential Information” means any information disclosed by either party
to the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.

 

(l) “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 

(m) “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

 



2

 

 

(n) “DWAC Shares” means Purchase Shares and Commitment Shares that are (i)
issued in electronic form, (ii) freely tradable and transferable and without
restriction on resale and (iii) timely credited by the Company to the Investor’s
or its designee’s specified Deposit/Withdrawal at Custodian (DWAC) account with
DTC under its Fast Automated Securities Transfer (FAST) Program, or any similar
program hereafter adopted by DTC performing substantially the same function.

 

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

(p) “Maturity Date” means the first day of the month immediately following the
thirty-six (36) month anniversary of the Commencement Date.

 

(q) “PEA Period” means the period commencing at 9:30 a.m., Eastern time, on the
twentieth (20th) Business Day immediately prior to, and ending at 9:30 a.m.,
Eastern time, on the Business Day immediately following, the effective date of
any post-effective amendment to the Registration Statement or New Registration
Statement (as such terms are defined in the Registration Rights Agreement).

 

(r) “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 

(s) “Principal Market” means the OTC Bulletin Board (it being understood that as
used herein “OTC Bulletin Board” shall also mean any successor or comparable
market quotation system or exchange to the OTC Bulletin Board such as the OTCQB
operated by the OTC Markets Group, Inc.); provided, however, that in the event
the Company’s Common Stock is ever listed or traded on the Nasdaq Global Market,
the Nasdaq Global Select Market, the Nasdaq Capital Market, the New York Stock
Exchange, NYSE Arca or the NYSE MKT, than the “Principal Market” shall mean such
other market or exchange or any successor to the foregoing on which the
Company’s Common Stock is then listed or traded.

 

(t) “Purchase” means any Regular Purchase or any Accelerated Purchase, as
applicable.

 

(u) “Purchase Amount” means, with respect to any particular Regular Purchase
made hereunder, the portion of the Available Amount to be purchased by the
Investor pursuant to a Purchase Notice in accordance with Section 2(a) hereof.

 

(v) “Purchase Date” means, with respect to any particular Regular Purchase made
hereunder, the Business Day on which the Investor receives by 4:30 p.m., Eastern
time, of such Business Day a valid Purchase Notice that the Investor is to buy
Purchase Shares pursuant to Section 2(a) hereof.

 

(w) “Purchase Notice” means, with respect to any Regular Purchase pursuant to
Section 2(a), an irrevocable written notice from the Company to the Investor
directing the Investor to buy such Purchase Amount in Purchase Shares as
specified by the Company therein on the Purchase Date pursuant to Section 2(a)
hereof.

 

(x) “Purchase Price” means, with respect to any Regular Purchase, the lower of:
(i) the lowest Sale Price on the applicable Purchase Date and (ii) the
arithmetic average of the three (3) lowest Closing Sale Prices for the Common
Stock during the ten (10) consecutive Business Days ending on the Business Day
immediately preceding such Purchase Date (in each case, to be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction that occurs on or after the date of this
Agreement).

 



3

 

 

(y) “Sale Price” means any trade price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.

 

(z) “SEC” means the U.S. Securities and Exchange Commission.

 

(aa) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

(bb) “Transfer Agent” means the transfer agent of the Company as set forth in
Section 11(f) hereof or such other Person who is then serving as the transfer
agent for the Company in respect of the Common Stock.

 

(cc) “VWAP” means in respect of an applicable Accelerated Purchase Date, the
volume weighted average price of the Common Stock on the Principal Market, as
reported on the Principal Market.

 

2. PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

 

(a) Initial Purchase and Commencement of Regular Sales of Common Stock. Upon
execution of this Agreement, the Company shall sell to the Investor and the
Investor shall purchase (the “Initial Purchase”) 10,000,000 Purchase Shares
(such initial Purchase Shares, the “Initial Purchase Shares”) for aggregate
consideration of $800,000 (the “Initial Purchase Amount”). Upon the satisfaction
of the conditions set forth in Sections 7 and 8 hereof (the “Commencement” and
the date of satisfaction of such conditions the “Commencement Date”) and
thereafter, the Company shall have the right, but not the obligation, to deliver
to the Investor from time to time a Purchase Notice directing the Investor to
buy Purchase Shares (each such purchase a “Regular Purchase”) in any amount up
to 2,500,000 Purchase Shares per Purchase Notice at the applicable Purchase
Price on the applicable Purchase Date; provided, however, that in no event shall
the Purchase Amount of a Regular Purchase exceed One Million Dollars
($1,000,000) per Business Day. The Company may deliver multiple Purchase Notices
to the Investor; provided, however, that at least one (1) Business Day shall
have elapsed between (i) the date on which the Investor has received all of the
Purchase Shares as DWAC Shares in connection with the most recent prior Regular
Purchase and Accelerated Purchase (as applicable) and (ii) the date of delivery
of a Purchase Notice to the Investor by the Company. Notwithstanding the
foregoing, the Company shall not deliver any Purchase Notices during the PEA
Period.

 

(b) Accelerated Purchases. Subject to the terms and conditions of this
Agreement, in addition to purchases of Purchase Shares as described in Section
2(a) above, with one Business Day’s prior written notice, the Company shall also
have the right, but not the obligation, to direct the Investor by the Company’s
delivery to the Investor of an Accelerated Purchase Notice from time to time,
and the Investor thereupon shall have the obligation, to buy Purchase Shares at
the Accelerated Purchase Price on the Accelerated Purchase Date in an amount
equal to the Accelerated Purchase Share Amount (each such purchase, an
“Accelerated Purchase”). The Company may deliver an Accelerated Purchase Notice
to the Investor only on a date on which the Company also properly submitted a
Purchase Notice for a Regular Purchase and executed such Regular Purchase
pursuant to and in accordance with Section 2(a) hereof, and such Accelerated
Purchase Notice may only be for Purchase Shares not to exceed the lesser of (i)
the maximum percentage of the Accelerated Purchase Share Percentage and (ii) two
(2) times the number of Purchase Shares purchased pursuant to the corresponding
Regular Purchase. Upon completion of each Accelerated Purchase Date, the
Accelerated Purchase Share Amount shall be set forth on a confirmation of the
Accelerated Purchase (an “Accelerated Purchase Confirmation”).

 



4

 

 

(c) Payment for Purchase Shares. With respect to the Initial Purchase, the
Investor shall pay to the Company the Initial Purchase Amount as full payment
for such Initial Purchase Shares via wire transfer of immediately available
funds on the same Business Day that the Investor receives such Initial Purchase
Shares, if such Initial Purchase Shares are received by the Investor before 1:00
p.m., Eastern time, or, if such Initial Purchase Shares are received by the
Investor after 1:00 p.m., Eastern time, the next Business Day. For each Regular
Purchase, the Investor shall pay to the Company an amount equal to the Purchase
Amount with respect to such Regular Purchase as full payment for such Purchase
Shares via wire transfer of immediately available funds on the same Business Day
that the Investor receives such Purchase Shares, if such Purchase Shares are
received by the Investor before 1:00 p.m., Eastern time, or, if such Purchase
Shares are received by the Investor after 1:00 p.m., Eastern time, the next
Business Day. For each Accelerated Purchase, the Investor shall pay to the
Company an amount equal to the Purchase Amount with respect to such Accelerated
Purchase as full payment for such Purchase Shares via wire transfer of
immediately available funds on the third Business Day following the date that
the Investor receives such Purchase Shares. If the Company or the Transfer Agent
shall fail for any reason or for no reason to electronically transfer any
Purchase Shares as DWAC Shares in respect of a Regular Purchase or Accelerated
Purchase (as applicable) within three (3) Business Days following the receipt by
the Company of the Purchase Price or Accelerated Purchase Price, respectively,
therefor in compliance with this Section 2(c), and if on or after such Business
Day the Investor purchases (in an open market transaction or otherwise) shares
of Common Stock to deliver in satisfaction of a sale by the Investor of such
Purchase Shares that the Investor anticipated receiving from the Company in
respect of such Regular Purchase or Accelerated Purchase (as applicable), then
the Company shall, within three (3) Business Days after the Investor’s request,
either (i) pay cash to the Investor in an amount equal to the Investor’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Cover Price”), at which point the Company’s
obligation to deliver such Purchase Shares as DWAC Shares shall terminate, or
(ii) promptly honor its obligation to deliver to the Investor such Purchase
Shares as DWAC Shares and pay cash to the Investor in an amount equal to the
excess (if any) of the Cover Price over the total Purchase Price for such
Regular Purchase plus the total Accelerated Purchase Price for such Accelerated
Purchase (as applicable). The Company shall not issue any fraction of a share of
Common Stock upon any Purchase. If the issuance would result in the issuance of
a fraction of a share of Common Stock, the Company shall round such fraction of
a share of Common Stock up or down to the nearest whole share. All payments made
under this Agreement shall be made in lawful money of the United States of
America or wire transfer of immediately available funds to such account as the
Company may from time to time designate by written notice in accordance with the
provisions of this Agreement. Whenever any amount expressed to be due by the
terms of this Agreement is due on any day that is not a Business Day, the same
shall instead be due on the next succeeding day that is a Business Day.

 

(d) Purchase Price Floor. The Company and the Investor shall not effect any
Purchases under this Agreement on any Purchase Date that the Closing Sale Price
is less than the Floor Price. "Floor Price" means $.03, which shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Floor Price shall mean the lower
of (i) the adjusted price and (ii) $1.00.

 



5

 

 

(e) Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall promptly (but not later than one (1) Business Day)
confirm orally or in writing to the Investor the number of shares of Common
Stock then outstanding. The Investor and the Company shall each cooperate in
good faith in the determinations required hereby and the application hereof. The
Investor’s written certification to the Company of the applicability of the
Beneficial Ownership Limitation, and the resulting effect thereof hereunder at
any time, shall be conclusive with respect to the applicability thereof and such
result absent manifest error.

 

3. INVESTOR'S REPRESENTATIONS AND WARRANTIES.

 

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

 

(a) Investment Purpose.  The Investor is acquiring the Purchase Shares and
Commitment Shares (“Securities”) as principal for its own account and not with a
view to or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other Persons to distribute or
regarding the distribution of such Securities in violation of the Securities Act
or any applicable state securities law (this representation and warranty not
limiting the Investor’s right to sell the Securities at any time pursuant to the
Registration Statement described herein or otherwise in compliance with
applicable federal and state securities laws).  The Investor is acquiring the
Securities hereunder in the ordinary course of its business.

 

(b) Accredited Investor Status. The Investor is an "accredited investor" as that
term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

 

(c) Reliance on Exemptions. The Investor understands that the Securities may be
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Investor's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities.

 

(d) Information. The Investor understands that its investment in the Securities
involves a high degree of risk. The Investor (i) is able to bear the economic
risk of an investment in the Securities including a total loss thereof, (ii) has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor's right to rely on the Company's representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.

 



6

 

 

(e) No Governmental Review. The Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of an investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(f) Transfer or Sale. The Investor understands that (i) the Securities may not
be offered for sale, sold, assigned or transferred unless (A) registered
pursuant to the Securities Act or (B) an exemption exists permitting such
Securities to be sold, assigned or transferred without such registration; (ii)
any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder.

 

(g) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and is a valid and binding
agreement of the Investor enforceable against the Investor in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.

 

(h) Residency. The Investor is a resident of the State of Illinois.

 

(i) No Short Selling. The Investor represents and warrants to the Company that
at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) "short sale" (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 



4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Investor that as of the date hereof
and as of the Commencement Date:

 

(a) Organization and Qualification. The Company and each of the Subsidiaries
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns 50% or more of the voting stock or capital stock or
other similar equity interests) is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
nor default of any of the provisions of its respective certificate or articles
of incorporation, bylaws or other organizational or charter documents.  Each of
the Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification. The Company has no
Subsidiaries except as set forth on Schedule 4(a).

 



7

 

 

(b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and each of the other
agreements entered into by the parties on the Commencement Date and attached
hereto as exhibits to this Agreement (collectively, the "Transaction
Documents"), and to issue the Securities in accordance with the terms hereof and
thereof, provided that the Investor acknowledges that it understands that the
Company may not have sufficient authorized shares of Common Stock to allow for
the issuance of all of the Securities (other than the Commitment Shares and the
Initial Purchase Shares) as of the Commencement Date, (ii) the execution and
delivery of the Transaction Documents by the Company and the consummation by it
of the transactions contemplated hereby and thereby, including without
limitation, the issuance of the Commitment Shares and the reservation for
issuance and the issuance of the Purchase Shares issuable under this Agreement,
have been duly authorized by the Company's Board of Directors and no further
consent or authorization is required by the Company, its Board of Directors or
its stockholders, (iii) this Agreement has been, and each other Transaction
Document shall be on the Commencement Date, duly executed and delivered by the
Company and (iv) this Agreement constitutes, and each other Transaction Document
upon its execution on behalf of the Company, shall constitute, the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors' rights and remedies. The Board of Directors of the
Company has approved the resolutions (the “Signing Resolutions”) substantially
in the form as set forth as Exhibit C attached hereto to authorize this
Agreement and the transactions contemplated hereby. The Signing Resolutions are
valid, in full force and effect and have not been modified or supplemented in
any respect. The Company has delivered to the Investor a true and correct copy
of a unanimous written consent adopting the Signing Resolutions executed by all
of the members of the Board of Directors of the Company. No other approvals or
consents of the Company’s Board of Directors and/or stockholders is necessary
under applicable laws and the Company’s Certificate of Incorporation and/or
Bylaws to authorize the execution and delivery of this Agreement or any of the
transactions contemplated hereby, including, but not limited to, the issuance of
the Commitment Shares and the issuance of the Purchase Shares.

 

(c) Capitalization. As of the date hereof, the authorized capital stock of the
Company is set forth on Schedule 4(c). Except as disclosed in Schedule 4(c), (i)
no shares of the Company's capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act (except the Registration Rights Agreement), (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement. The Company has furnished to the Investor true and
correct copies of the Company's Certificate of Incorporation, as amended and as
in effect on the date hereof (the "Certificate of Incorporation"), and the
Company's By-laws, as amended and as in effect on the date hereof (the
"By-laws"), and summaries of the terms of all securities convertible into or
exercisable for Common Stock, if any, and copies of any documents containing the
material rights of the holders thereof in respect thereto.

 



8

 

 

(d) Issuance of Securities. Upon issuance and payment therefor in accordance
with the terms and conditions of this Agreement, the Purchase Shares, shall be
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock. The Initial Purchase Shares and
Commitment Shares have been duly authorized and, upon issuance in accordance
with the terms hereof, the Initial Purchase Shares and Commitment Shares shall
be validly issued, fully paid and non-assessable and free from all taxes, liens
and charges with respect to the issue thereof. 290,000,000 shares of Common
Stock have been duly authorized and reserved for issuance upon purchase under
this Agreement as Purchase Shares.

 

(e) No Conflicts. Except as disclosed in Schedule 4(e), the execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby (including,
without limitation, the reservation for issuance and issuance of the Purchase
Shares) will not (i) result in a violation of the Certificate of Incorporation,
any Certificate of Designations, Preferences and Rights of any outstanding
series of preferred stock of the Company or the By-laws or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company or any of its
Subsidiaries) or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations under
clause (ii), which could not reasonably be expected to result in a Material
Adverse Effect. Except as disclosed in Schedule 4(e), neither the Company nor
its Subsidiaries is in violation of any term of or in default under its
Certificate of Incorporation, any Certificate of Designation, Preferences and
Rights of any outstanding series of preferred stock of the Company or By-laws or
their organizational charter or by-laws, respectively. Except as disclosed in
Schedule 4(e), neither the Company nor any of its Subsidiaries is in violation
of any term of or is in default under any material contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Company or its Subsidiaries,
except for possible conflicts, defaults, terminations or amendments which could
not reasonably be expected to have a Material Adverse Effect. The business of
the Company and its Subsidiaries is not being conducted, and shall not be
conducted, in violation of any law, ordinance, regulation of any governmental
entity, except for possible violations, the sanctions for which either
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. Except as specifically contemplated by this Agreement
and as required under the Securities Act or applicable state securities laws,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency or any
regulatory or self-regulatory agency in order for it to execute, deliver or
perform any of its obligations under or contemplated by the Transaction
Documents in accordance with the terms hereof or thereof. Except as disclosed in
Schedule 4(e), all consents, authorizations, orders, filings and registrations
which the Company is required to obtain pursuant to the preceding sentence shall
be obtained or effected on or prior to the Commencement Date. Except as listed
in Schedule 4(e), since one year prior to the date hereof, the Company has not
received nor delivered any notices or correspondence from or to the Principal
Market. The Principal Market has not commenced any delisting proceedings against
the Company.

 



9

 

 

(f) SEC Documents; Financial Statements. Except as disclosed in Schedule
4(f) the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Documents”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Documents prior to the expiration of any such extension.  As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and none
of the SEC Documents, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. Except as listed
in Schedule 4(f), the Company has received no notices or correspondence from the
SEC for the one year preceding the date hereof. Except as set forth in the
Current Report on Form 8-K filed by the Company with the SEC on May 31, 2012
(the “Matter”), the SEC has not commenced any enforcement proceedings against
the Company or any of its subsidiaries.

 

(g) Absence of Certain Changes. Except as disclosed in Schedule 4(g), since the
filing of the Company’s Form 10-Q for the period ending June 30, 2012, there has
been no material adverse change in the business, properties, operations,
financial condition or results of operations of the Company or its Subsidiaries.
The Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any Bankruptcy Law nor does the Company or
any of its Subsidiaries have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy or insolvency proceedings.
The Company is financially solvent and is generally able to pay its debts as
they become due.

 

(h) Absence of Litigation. Other than the Matter, there is no action, suit,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company, the Common Stock or any of the Company's Subsidiaries or
any of the Company's or the Company's Subsidiaries' officers or directors in
their capacities as such, which could reasonably be expected to have a Material
Adverse Effect. A description of each action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body which, as of the date of this Agreement, is
pending or threatened in writing against or affecting the Company, the Common
Stock or any of the Company's Subsidiaries or any of the Company's or the
Company's Subsidiaries' officers or directors in their capacities as such, is
set forth in Schedule 4(h).

 



10

 

 

(i) Acknowledgment Regarding Investor's Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm's length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor's purchase of the Securities. The Company
further represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

 

(j) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.

 

(k) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. Except as set forth on Schedule 4(k), none of the
Company's material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated, or, by the terms and
conditions thereof, could expire or terminate within two years from the date of
this Agreement. The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of any material trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others and, except as set forth on
Schedule 4(k), there is no claim, action or proceeding being made or brought
against, or to the Company's knowledge, being threatened against, the Company or
its Subsidiaries regarding trademark, trade name, patents, patent rights,
invention, copyright, license, service names, service marks, service mark
registrations, trade secret or other infringement, which could reasonably be
expected to have a Material Adverse Effect.

 

(l) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(m) Title. The Company and the Subsidiaries have good and marketable title in
fee simple to all real property owned by them and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all liens,
encumbrances and defects (“Liens”) and, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries. Any real property
and facilities held under lease by the Company and any of its Subsidiaries are
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company and its Subsidiaries.

 



11

 

 

(n) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its Subsidiaries, taken as a whole.

 

(o) Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

 

(p) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

(q) Transactions With Affiliates.  Except as set forth in the SEC Documents,
none of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $100,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.

 

(r) Application of Takeover Protections. The Company and its board of directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
or the laws of the state of its incorporation which is or could become
applicable to the Investor as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company's issuance of the
Securities and the Investor's ownership of the Securities.

 



12

 

 

(s)  Disclosure.  Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents that will be timely
publicly disclosed by the Company, the Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information which is not otherwise disclosed in the
Registration Statement or the SEC Documents.   The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting acquisitions and sales of securities of the Company.  All of the
disclosure furnished by or on behalf of the Company to the Investor regarding
the Company, its business and the transactions contemplated hereby, including
the disclosure schedules to this Agreement, is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement taken as a whole do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made and when made, not misleading.  The Company acknowledges
and agrees that the Investor neither makes nor has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3 hereof.

 

(t) Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of the
Company, any agent or other Person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

(u) DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

 

(v) Sarbanes-Oxley. The Company is in material compliance with all provisions of
the Sarbanes-Oxley Act of 2002, as amended, which are applicable to it as of the
date hereof.

 

(w) Certain Fees. Except as disclosed on Schedule 4(w), no brokerage or finder’s
fees or commissions are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by the
Transaction Documents. Except as disclosed on Schedule 4(w), the Investor shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
4(w) that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

(x) Investment Company. The Company is not, and immediately after receipt of
payment for the Securities will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 



13

 

 

(y) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock pursuant to the
Exchange Act nor has the Company received any notification that the SEC is
currently contemplating terminating such registration. The Company has not, in
the twelve (12) months preceding the date hereof, received any notice from any
Person to the effect that the Company is not in compliance with the listing or
maintenance requirements of the Principal Market. The Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.

 

(z) Accountants. The Company’s accountants are set forth in the SEC Documents
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the Securities Act.

 

(aa) Regulation M Compliance. The Company has not, and to its knowledge no
Person acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

5. COVENANTS.

 

(a) Filing of Form 8-K and Registration Statement. The Company agrees that it
shall, within the time required under the Exchange Act, file with the SEC a
report on Form 8-K relating to the transactions contemplated by, and describing
the material terms and conditions of, the Transaction Documents (the “Current
Report”). The Company shall also file within twenty (20) Business Days from the
date hereof a new registration statement (“Registration Statement”) covering
only the resale of the Purchase Shares (including, without limitation, the
Initial Purchase Shares) and the Commitment Shares, in accordance with the terms
of the Registration Rights Agreement between the Company and the Investor, dated
as of the date hereof (“Registration Rights Agreement”). The Company shall
permit the Investor to review and comment upon the Current Report at least two
(2) Business Days prior to its filing with the SEC, the Company shall give due
consideration to all such comments, and the Company shall not file the Current
Report with the SEC in a form to which the Investor reasonably objects. The
Investor shall use its reasonable best efforts to comment upon the Current
Report within one (1) Business Day from the date the Investor receives the final
version thereof from the Company.

 

(b) Blue Sky. The Company shall take all such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the issuance of
the Commitment Shares and the sale of the Purchase Shares to the Investor under
this Agreement and (ii) any subsequent resale of the Commitment Shares and any
Purchase Shares by the Investor, in each case, under applicable securities or
"Blue Sky" laws of the states of the United States in such states as is
reasonably requested by the Investor from time to time, and shall provide
evidence of any such action so taken to the Investor.

 

(c) Listing/DTC. The Company shall promptly secure the listing of all of the
Purchase Shares and Commitment Shares to be issued to the Investor hereunder on
the Principal Market (subject to official notice of issuance) and upon each
other national securities exchange or automated quotation system, if any, upon
which the Common Stock is then listed, and shall maintain, so long as any shares
of Common Stock shall be so listed, such listing of all such Securities from
time to time issuable hereunder. The Company shall maintain the listing of the
Common Stock on the Principal Market and shall comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules and
regulations of the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action that would reasonably be expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall promptly, and in no event later than the following Business Day,
provide to the Investor copies of any notices it receives from any Person
regarding the continued eligibility of the Common Stock for listing on the
Principal Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 5(c). The Company shall take all
action necessary to ensure that its Common Stock can be transferred
electronically as DWAC Shares.

 



14

 

 

(d) Limitation on Short Sales and Hedging Transactions. The Investor agrees that
beginning on the date of this Agreement and ending on the date of termination of
this Agreement as provided in Section 11, the Investor and its agents,
representatives and affiliates shall not in any manner whatsoever enter into or
effect, directly or indirectly, any (i) "short sale" (as such term is defined in
Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock or (ii)
hedging transaction, which establishes a net short position with respect to the
Common Stock.

 

(e) Issuance of Commitment Shares. Immediately upon the execution of this
Agreement, the Company shall cause to be issued to the Investor as consideration
for the Investor entering into this Agreement 8,750,000 shares of Common Stock
(the "Commitment Shares")and shall deliver to the Transfer Agent on the date of
this Agreement the Initial Irrevocable Transfer Agent Instructions with respect
to the issuance of the Commitment Shares and the Initial Purchase Shares. For
the avoidance of doubt, all of the Commitment Shares shall be fully earned as of
the date of this Agreement, whether or not the Commencement shall occur or any
Purchase Shares are purchased by the Investor under this Agreement and
irrespective of any termination of this Agreement.

 

(f) Due Diligence; Non-Public Information. The Investor shall have the right,
from time to time as the Investor may reasonably deem appropriate, to perform
reasonable due diligence on the Company during normal business hours. The
Company and its officers and employees shall provide information and reasonably
cooperate with the Investor in connection with any reasonable request by the
Investor related to the Investor's due diligence of the Company. Each party
hereto agrees not to disclose any Confidential Information of the other party to
any third party and shall not use the Confidential Information for any purpose
other than in connection with, or in furtherance of, the transactions
contemplated hereby. Each party hereto acknowledges that the Confidential
Information shall remain the property of the disclosing party and agrees that it
shall take all reasonable measures to protect the secrecy of any Confidential
Information disclosed by the other party. The Company confirms that neither it
nor any other Person acting on its behalf shall provide the Investor or its
agents or counsel with any information that constitutes or might constitute
material, non-public information that is not otherwise disclosed in the
Registration Statement or prospectus supplements thereto or otherwise publicly
disclosed in a report, statement or other document filed by the Company with the
SEC under the Exchange Act. In the event of a breach of the foregoing covenant
by the Company or any Person acting on its behalf (as determined in the
reasonable good faith judgment of the Investor), in addition to any other remedy
provided herein or in the other Transaction Documents, the Investor shall have
the right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, non-public information without the
prior approval by the Company; provided that the Company shall have failed to
publicly disclose such material, non-public information prior to such disclosure
by the Investor. The Investor shall not have any liability to the Company, any
of its Subsidiaries, or any of their respective directors, officers, employees,
stockholders or agents, for any such disclosure. The Company understands and
confirms that the Investor shall be relying on the foregoing covenants in
effecting transactions in securities of the Company.

 



15

 

 

(g) Purchase Records. The Investor and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each Purchase or shall use such other method, reasonably
satisfactory to the Investor and the Company.

 

(h) Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Investor made under this Agreement.

 

(i) Use of Proceeds. The Company will use the net proceeds from the offering as
described in the Registration Statement or the SEC Documents.

 

(j) Other Transactions. The Company shall not enter into, announce or recommend
to its stockholders any agreement, plan, arrangement or transaction in or of
which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Purchase Shares and the Commitment Shares to the Investor
in accordance with the terms of the Transaction Documents.

 

6. TRANSFER AGENT INSTRUCTIONS.

 

(a) On the date of this Agreement, the Company shall issue irrevocable
instructions to the Transfer Agent substantially in the form attached hereto as
Exhibit E to issue the Initial Purchase Shares and the Commitment Shares in
accordance with the terms of this Agreement (the “Initial Irrevocable Transfer
Agent Instructions”). The certificate(s) representing the Initial Purchase
Shares and the Commitment Shares, except as set forth below, shall bear the
following restrictive legend (the “Restrictive Legend”):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

 



16

 

 

(b) On the earlier of (i) the Commencement Date and (ii) such time that the
Investor shall request, provided all conditions of Rule 144 under the Securities
Act are met, the Company shall, no later than two (2) Business Days following
the delivery by the Investor to the Company or the Transfer Agent of one or more
legended certificates representing the Initial Purchase Shares and the
Commitment Shares (which certificates the Investor shall promptly deliver on or
prior to the first to occur of the events described in clauses (i) and (ii) of
this sentence), as directed by the Investor, issue and deliver (or cause to be
issued and delivered) to the Investor, as requested by the Investor, either: (A)
a certificate representing such Initial Purchase Shares and Commitment Shares
that is free from all restrictive and other legends or (B) a number of shares of
Common Stock equal to the number of Initial Purchase Shares and Commitment
Shares represented by the certificate(s) so delivered by the Investor as DWAC
Shares. The Company shall take all actions to carry out the intent and
accomplish the purposes of the immediately preceding sentence, including,
without limitation, delivering all such legal opinions, consents, certificates,
resolutions and instructions to the Transfer Agent, and any successor transfer
agent of the Company, as may be requested from time to time by the Investor or
necessary or desirable to carry out the intent and accomplish the purposes of
the immediately preceding sentence. On the Commencement Date, the Company shall
issue to the Transfer Agent, and any subsequent transfer agent, (i) irrevocable
instructions in the form substantially similar to those used by the Investor in
substantially similar transactions (the “Commencement Irrevocable Transfer Agent
Instructions”) and (ii) the notice of effectiveness of the Registration
Statement in the form attached as an exhibit to the Registration Rights
Agreement (the “Notice of Effectiveness of Registration Statement”), in each
case to issue the Commitment Shares, the Initial Purchase Shares and the
Purchase Shares in accordance with the terms of this Agreement and the
Registration Rights Agreement. All Purchase Shares to be issued from and after
the Commencement Date to or for the benefit of the Investor pursuant to this
Agreement shall be issued only as DWAC Shares. The Company represents and
warrants to the Investor that, while this Agreement is effective, no instruction
other than the Commencement Irrevocable Transfer Agent Instructions and the
Notice of Effectiveness of Registration Statement referred to in this Section
6(b) will be given by the Company to the Transfer Agent with respect to the
Commitment Shares, the Initial Purchase Shares or the Purchase Shares from and
after Commencement, and the Commitment Shares, the Initial Purchase Shares and
the Purchase Shares shall otherwise be freely transferable on the books and
records of the Company. The Company agrees that if the Company fails to fully
comply with the provisions of this Section 6(b) within five (5) Business Days of
the Investor providing the deliveries referred to above, the Company shall, at
the Investor’s written instruction, purchase such shares of Common Stock
containing the Restrictive Legend from the Investor at the greater of the (i)
Purchase Price or Accelerated Purchase Price paid for such shares of Common
Stock (as applicable) and (ii) the Closing Sale Price of the Common Stock on the
date of the Investor’s written instruction.

 

7. CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE SALES OF SHARES OF COMMON
STOCK.

 

The right of the Company hereunder to commence sales of the Purchase Shares
(other than the Initial Purchase Shares) is subject to the satisfaction of each
of the following conditions:

 

(a) The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;

 

(b) The Registration Statement covering the resale of all of the Commitment
Shares and Purchase Shares (including, without limitation, all of the Initial
Purchase Shares), subject to the limitations set forth in the Registration
Rights Agreement, shall have been declared effective under the Securities Act by
the SEC and no stop order with respect to the Registration Statement shall be
pending or threatened by the SEC; and

 

(c) The representations and warranties of the Investor shall be true and correct
in all material respects as of the date hereof and as of the Commencement Date
as though made at that time.

 

 

17

 



 

8. CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK. 

 

The obligation of the Investor to buy Purchase Shares (other than the Initial
Purchase Shares) under this Agreement is subject to the satisfaction of each of
the following conditions at or prior to the Commencement and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

 

(a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

 

(b) The Company shall have issued or caused to be issued to the Investor (i) one
or more certificates representing the Commitment Shares and the Initial Purchase
Shares free from all restrictive and other legends or (ii) a number of shares of
Common Stock equal to the number of Commitment Shares and Initial Purchase
Shares as DWAC Shares, in each case in accordance with Section 6(b);

 

(c) The Common Stock shall be listed or quoted on the Principal Market, trading
in the Common Stock shall not have been within the last 365 days suspended by
the SEC or the Principal Market, and all Securities to be issued by the Company
to the Investor pursuant to this Agreement shall have been approved for listing
or quotation on the Principal Market in accordance with the applicable rules and
regulations of the Principal Market, subject only to official notice of
issuance;

 

(d) The Investor shall have received the opinions of the Company's legal counsel
dated as of the Commencement Date substantially in the form of Exhibit A
attached hereto;

 

(e) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any such representations and
warranties are qualified as to materiality, in which case, such representations
and warranties shall be true and correct as so qualified) as of the date hereof
and as of the Commencement Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such date), and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by the Company at or prior to the Commencement Date. The
Investor shall have received a certificate, executed by the CEO, President or
CFO of the Company, dated as of the Commencement Date, to the foregoing effect
in the form attached hereto as Exhibit B;

 

(f) The Board of Directors of the Company shall have adopted resolutions in the
form attached hereto as Exhibit C which shall be in full force and effect
without any amendment or supplement thereto as of the Commencement Date;

 

(g) As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of effecting
purchases of Purchase Shares hereunder, 290,000,000 shares of Common Stock;

 

(h) The Commencement Irrevocable Transfer Agent Instructions and the Notice of
Effectiveness of Registration Statement each shall have been delivered to and
acknowledged in writing by the Company and the Company's Transfer Agent (or any
successor transfer agent);

 

(i) The Company shall have delivered to the Investor a certificate evidencing
the incorporation and good standing of the Company in the State of Delaware
issued by the Secretary of State of the State of Delaware as of a date within
ten (10) Business Days of the Commencement Date;

 



18

 

 

(j) The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) Business Days of the Commencement Date;

 

(k) The Company shall have delivered to the Investor a secretary's certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit D;

 

(l) The Registration Statement covering the resale of all of the Commitment
Shares and Purchase Shares (including, without limitation, all of the Initial
Purchase Shares), subject to the limitations set forth in the Registration
Rights Agreement, shall have been declared effective under the Securities Act by
the SEC and no stop order with respect to the Registration Statement shall be
pending or threatened by the SEC. The Company shall have prepared and filed with
the SEC, not later than one (1) Business Day after the effective date of the
Registration Statement, a final and complete prospectus (the preliminary form of
which shall be included in the Registration Statement) and shall have delivered
to the Investor a true and complete copy thereof. Such prospectus shall be
current and available for the resale of all of the Securities by the Investor.
The Current Report shall have been filed with the SEC, as required pursuant to
Section 5(a). All reports, schedules, registrations, forms, statements,
information and other documents required to have been filed by the Company with
the SEC at or prior to the Commencement Date pursuant to the reporting
requirements of the Exchange Act shall have been filed with the SEC within the
applicable time periods prescribed for such filings under the Exchange Act;

 

(m) No Event of Default has occurred, or any event which, after notice and/or
lapse of time, would become an Event of Default has occurred;

 

(n) All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 

(o) No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted, entered, promulgated, threatened or endorsed by any federal,
state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents; and

 

(p) Other than the Matter, no action, suit or proceeding before any federal,
state, local or foreign arbitrator or any court or governmental authority of
competent jurisdiction shall have been commenced or threatened, and no inquiry
or investigation by any federal, state, local or foreign governmental authority
of competent jurisdiction shall have been commenced or threatened, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 



19

 

 



9. INDEMNIFICATION.

 

In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors, employees and direct or indirect
investors and any of the foregoing Person's agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the "Indemnified Liabilities"), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, other than, in the case of clause (c),
with respect to Indemnified Liabilities which directly and primarily result from
the gross negligence or willful misconduct of the Indemnitee. To the extent that
the foregoing undertaking by the Company may be unenforceable for any reason,
the Company shall make the maximum contribution to the payment and satisfaction
of each of the Indemnified Liabilities which is permissible under applicable
law. Payment under this indemnification shall be made within thirty (30) days
from the date Investor makes written request for it. A certificate containing
reasonable detail as to the amount of such indemnification submitted to the
Company by Investor shall be conclusive evidence, absent manifest error, of the
amount due from the Company to Investor.

  

10. EVENTS OF DEFAULT.

 

An "Event of Default" shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a) the effectiveness of the Registration Statement registering the resale of
the Securities lapses for any reason (including, without limitation, the
issuance of a stop order or similar order) or the Registration Statement (or the
prospectus forming a part thereof) is unavailable to the Investor for the resale
of any or all of the Securities to be issued to the Investor under the
Transaction Documents, and such lapse or unavailability continues for a period
of ten (10) consecutive Business Days or for more than an aggregate of thirty
(30) Business Days in any 365-day period;

 

(b) the suspension from trading or failure of the Common Stock to be listed on
the Principal Market for a period of three (3) consecutive Business Days;

 

(c) the delisting of the Common Stock from the Principal Market, provided,
however, that the Common Stock is not immediately thereafter trading on the New
York Stock Exchange, the Nasdaq Global Market, the Nasdaq Global Select Market,
the Nasdaq Capital Market, NYSE Arca or the NYSE MKT or any successor or
comparable market to the foregoing.

 



20

 

 

(d) the failure for any reason by the Transfer Agent to issue Purchase Shares to
the Investor within five (5) Business Days after the applicable Purchase Date on
which the Investor is entitled to receive such Purchase Shares;

 

(e) the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach could have a Material
Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least five
(5) Business Days;

 

(f) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

 

(g) if the Company, pursuant to or within the meaning of any Bankruptcy Law, (i)
commences a voluntary case, (ii) consents to the entry of an order for relief
against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;

 

(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary;

 

(i) if at any time the Company is not eligible to transfer its Common Stock
electronically as DWAC Shares; or

 

(j) other than as a result of the Matter, a material adverse change occurs in
the Company, its business, financial condition, operations or prospects.

 

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing, or so long as the Closing Sale Price is
below the Floor Price, the Company shall not deliver to the Investor any
Purchase Notice or Accelerated Purchase Notice, and the Investor shall not
purchase any Purchase Shares under this Agreement.

  

11. TERMINATION

 

This Agreement may be terminated only as follows:

 

(a) If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors, (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof) this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.

 

(b) In the event that the Commencement shall not have occurred on or before
December 31, 2012, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, this Agreement may be
terminated by either party at the close of business on such date or thereafter
without liability of such party to the other party (except as set forth below);
provided, however, that the right to terminate this Agreement under this Section
11(b) shall not be available to any party if such party is then in breach of any
covenant or agreement contained in this Agreement or any representation or
warranty of such party contained in this Agreement fails to be true and correct
such that the conditions set forth in Section 7(c) or Section 8(e), as
applicable, could not then be satisfied.

 



21

 

 

(c) At any time after the Commencement Date, the Company shall have the option
to terminate this Agreement for any reason or for no reason by delivering notice
(a “Company Termination Notice”) to the Investor electing to terminate this
Agreement without any liability whatsoever of any party to any other party under
this Agreement (except as set forth below). The Company Termination Notice shall
not be effective until one (1) Business Day after it has been received by the
Investor.

 

(d) This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).

 

(e) If, for any reason or for no reason, the full Available Amount has not been
purchased in accordance with Section 2 of this Agreement by the Maturity Date,
this Agreement shall automatically terminate on the Maturity Date, without any
action or notice on the part of any party and without any liability whatsoever
of any party to any other party under this Agreement (except as set forth
below).

 

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)) and 11(e), any termination of this Agreement
pursuant to this Section 11 shall be effected by written notice from the Company
to the Investor, or the Investor to the Company, as the case may be, setting
forth the basis for the termination hereof. The representations and warranties
and covenants of the Company and the Investor contained in Sections 3, 4, 5, and
6 hereof, the indemnification provisions set forth in Section 9 hereof and the
agreements and covenants set forth in Sections 10, 11 and 12 shall survive the
Commencement and any termination of this Agreement. No termination of this
Agreement shall (i) affect the Company’s or the Investor’s rights or obligations
under (A) this Agreement with respect to pending Purchases and the Company and
the Investor shall complete their respective obligations with respect to any
pending Purchases under this Agreement and (B) the Registration Rights
Agreement, which shall survive any such termination, or (ii) be deemed to
release the Company or the Investor from any liability for intentional
misrepresentation or willful breach of any of the Transaction Documents.

 

12. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Illinois. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of Chicago, for the
adjudication of any dispute hereunder or under the other Transaction Documents
or in connection herewith or therewith, or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

 



22

 

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original, not a facsimile signature or a
signature in a “.pdf” format data file.

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e) Entire Agreement. The Transaction Documents supersede all other prior oral
or written agreements between the Investor, the Company, their affiliates and
Persons acting on their behalf with respect to the subject matter thereof, and
this Agreement, the other Transaction Documents and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. The Company
acknowledges and agrees that is has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in the Transaction Documents.

 

(f) Notices. Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt when delivered personally; (ii)
upon receipt when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one Business Day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

 

If to the Company:

Advanced Cell Technology, Inc.

33 Locke Drive

Marlborough, MA 01752

Telephone: 508-756-1212

Facsimile:

Attention:

 



23

 

 

With a copy to:

Sichenzia Ross Friedman Ference LLP

61 Broadway

New York, New York 10006

Telephone: (212) 930-9700

Facsimile: (212) 930-9725

Attention: Thomas A. Rose, Esq.

 

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone: 312-822-9300

Facsimile: 312-822-9301

Attention: Josh Scheinfeld/Jonathan Cope

 

With copies to (which shall not constitute notice or service of process):

Greenberg Traurig, LLP

The MetLife Building

200 Park Avenue

New York, NY 10166

Telephone: (212) 801-9200

Facsimile: (212) 801-6400

E-mail: mariscoa@gtlaw.com

Attention: Anthony J. Marsico, Esq.

 

If to the Transfer Agent:

Interwest Transfer Company, Inc.

1981 Murray Holladay Road, Suite 100

Salt Lake City, UT 84117

Telephone: (801) 272-9294

Facsimile: (801) 277-3147

Attention: Melinda Orth

 

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine containing the time, date, and
recipient facsimile number or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation. The Investor may not assign its rights or obligations under this
Agreement.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 



24

 

 

(i) Publicity. The Investor shall have the right to approve before issuance any
press release, SEC filing or any other public disclosure made by or on behalf of
the Company whatsoever with respect to, in any manner, the Investor, its
purchases hereunder or any aspect of the Transaction Documents or the
transactions contemplated thereby; provided, however, that the Company shall be
entitled, without the prior approval of the Investor, to make any press release
or other public disclosure (including any filings with the SEC) with respect to
such transactions as is required by applicable law and regulations so long as
prior to making any such press release or other public disclosure the Company
and its counsel shall have provided the Investor and its counsel with a
reasonable opportunity to review and comment upon, and shall have consulted with
the Investor and its counsel on the form and substance of, such press release or
other public disclosure at least two (2) Business Days prior to its release. The
Investor must be provided with a copy thereof at least two (2) Business Days
prior to any release or use by the Company thereof. The Company agrees and
acknowledges that its failure to fully comply with this provision constitutes a
Material Adverse Effect.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to consummate and make effective, as soon
as reasonably possible, the Commencement, and to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k) No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that, except as disclosed in Schedule
4(w), it has not engaged any financial advisor, placement agent, broker or
finder in connection with the transactions contemplated hereby. The Investor
represents and warrants to the Company that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Company shall be responsible for the payment of any
fees or commissions, if any, of any financial advisor, placement agent, broker
or finder relating to or arising out of the transactions contemplated hereby.
The Company shall pay, and hold the Investor harmless against, any liability,
loss or expense (including, without limitation, attorneys' fees and out of
pocket expenses) arising in connection with any such claim.

 

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(m) Remedies, Other Obligations, Breaches and Injunctive Relief. The Investor’s
remedies provided in this Agreement shall be cumulative and in addition to all
other remedies available to the Investor under this Agreement, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Investor contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Investor's right to pursue actual damages for any failure by the
Company to comply with the terms of this Agreement. The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Investor and that the remedy at law for any such breach may be inadequate.
The Company therefore agrees that, in the event of any such breach or threatened
breach, the Investor shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

 

(n) Enforcement Costs. If: (i) an attorney is retained to represent the Investor
in any bankruptcy, reorganization, receivership or other proceedings affecting
creditors' rights and involving a claim under this Agreement; or (ii) an
attorney is retained to represent the Investor in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Investor, as incurred by the Investor, all reasonable costs and expenses
including attorneys' fees incurred in connection therewith, in addition to all
other amounts due hereunder.

 



25

 

 

(o) Amendment and Waiver; Failure or Indulgence Not Waiver. No provision of this
Agreement may be amended or waived by the parties from and after the date that
is one (1) Business Day immediately preceding the initial filing of the
Registration Statement with the SEC. Subject to the immediately preceding
sentence, (i) no provision of this Agreement may be amended other than by a
written instrument signed by both parties hereto and (ii) no provision of this
Agreement may be waived other than in a written instrument signed by the party
against whom enforcement of such waiver is sought. No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.

 

 

 

* * * * *

 



26

 

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed as of the date first written above.

 

 

 

THE COMPANY:

 

ADVANCED CELL TECHNOLOGY, INC.

By: /s/ Gary Rabin                    

Name: Gary Rabin

Title: CEO

 

 

INVESTOR:

 

LINCOLN PARK CAPITAL FUND, LLC

BY: LINCOLN PARK CAPITAL, LLC

BY: Rockledge Capital Corporation

 

By: /s/ Josh Scheinfeld                  

Name: Josh Scheinfeld

Title: President

 

 

 

27

 



 



SCHEDULES     Schedule 4(a) Subsidiaries Schedule 4(c) Capitalization Schedule
4(e) Conflicts Schedule 4(f) Exchange Act Filings Schedule 4(g) Material Changes
Schedule 4(h) Litigation Schedule 4(k) Intellectual Property Schedule 4(w)
Financial Advisor, Placement Agent, Broker or Finder         EXHIBITS    
Exhibit A Form of Company Counsel Opinion Exhibit B Form of Officer’s
Certificate Exhibit C Form of Resolutions of Board of Directors of the Company
Exhibit D Form of Secretary’s Certificate Exhibit E Form of Letter to Transfer
Agent



 



28

 



 

 

DISCLOSURE SCHEDULES

 

 

Schedule 4(a) – Subsidiaries

 

 

Schedule 4(c) - Capitalization

 

 

Schedule 4(e) - No Conflicts

 

 

Schedule 4(f) - Exchange Act Filings

 

 

Schedule 4(g) - Absence of Certain Changes

 

 

Schedule 4(h) - Litigation

 

 

Schedule 4(k) - Intellectual Property Rights

 

 

Schedule 4(w) - Financial Advisor, Placement Agent, Broker or Finder

 

 

 

29

 



 

EXHIBIT A

 

FORM OF COMPANY COUNSEL OPINION

 

Capitalized terms used herein but not defined herein, have the meaning set forth
in the Purchase Agreement. Based on the foregoing, and subject to the
assumptions and qualifications set forth herein, we are of the opinion that:

 

1. The Company is a corporation existing and in good standing under the laws of
the State of Delaware. The Company is qualified to do business as a foreign
corporation and is in good standing in the States of Delaware and Massachusetts.

 

2. The Company has the corporate power to execute and deliver, and perform its
obligations under, each Transaction Document to which it is a party. The Company
has the corporate power to conduct its business as, to the best of our
knowledge, it is now conducted, and to own and use the properties owned and used
by it.

 

3. The execution, delivery and performance by the Company of the Transaction
Documents to which it is a party have been duly authorized by all necessary
corporate action on the part of the Company. The execution and delivery of the
Transaction Documents by the Company, the performance of the obligations of the
Company thereunder and the consummation by it of the transactions contemplated
therein have been duly authorized and approved by the Company's Board of
Directors and no further consent, approval or authorization of the Company, its
Board of Directors or its stockholders is required. The Transaction Documents to
which the Company is a party have been duly executed and delivered by the
Company and are the valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting creditor’s rights and remedies.

 

4. The execution, delivery and performance by the Company of the Transaction
Documents, the consummation by the Company of the transactions contemplated
thereby including the offering, sale and issuance of the Commitment Shares and
the Purchase Shares in accordance with the terms and conditions of the Purchase
Agreement, and fulfillment and compliance with terms of the Transaction
Documents, does not and shall not: (i) conflict with, constitute a breach of or
default (or an event which, with the giving of notice or lapse of time or both,
constitutes or could constitute a breach or a default), under (a) the
Certificate of Incorporation or the Bylaws of the Company, (b) any material
agreement, note, lease, mortgage, deed or other material instrument to which to
our knowledge the Company is a party or by which the Company or any of its
assets are bound, (ii) result in any violation of any statute, law, rule or
regulation applicable to the Company, or (iii) to our knowledge, violate any
order, writ, injunction or decree applicable to the Company or any of its
subsidiaries.

 

5. The issuance of the Purchase Shares and the Commitment Shares pursuant to the
terms and conditions of the Transaction Documents has been duly authorized by
all necessary corporate action on the part of the Company, provided that the
Investor acknowledges that it understands that the Company may not have
sufficient authorized shares of Common Stock to allow for the issuance of all of
the Securities (other than the Commitment Shares and the Initial Purchase
Shares) as of the Commencement Date. The Initial Purchase Shares and the
Commitment Shares are validly issued, fully paid and non-assessable, to our
knowledge, free of all taxes, liens, charges, restrictions, rights of first
refusal and preemptive rights. 290,000,000 shares of Common Stock have been
properly reserved for issuance under the Purchase Agreement. When issued and
paid for in accordance with the Purchase Agreement, the Purchase Shares shall be
validly issued, fully paid and non-assessable, to our knowledge, free of all
taxes, liens, charges, restrictions, rights of first refusal and preemptive
rights. To our knowledge, the execution and delivery of the Registration Rights
Agreement do not, and the performance by the Company of its obligations
thereunder shall not, give rise to any rights of any other Person for the
registration under the Securities Act of any shares of Common Stock or other
securities of the Company which have not been waived.

 



30

 

 

6. As of the date hereof, the authorized capital stock of the Company consists
of __,___,___ shares of common stock, par value $0.001 per share, of which to
our knowledge __________ shares are issued and outstanding. Except as set forth
on Schedule 4(c) of the Purchase Agreement, to our knowledge, there are no
outstanding shares of capital stock or other securities convertible into or
exchangeable or exercisable for shares of the capital stock of the Company.

 

7. Assuming the accuracy of the representations and your compliance with the
covenants made by you in the Transaction Documents, the offering, sale and
issuance of the Commitment Shares and the Purchase Shares to you pursuant to the
Transaction Documents is exempt from registration under the Securities Act.

 

8. Other than that which has been obtained and completed prior to the date
hereof, no authorization, approval, consent, filing or other order of any
federal or state governmental body, regulatory agency, or stock exchange or
market, or any court, or, to our knowledge, any third party is required to be
obtained by the Company to enter into and perform its obligations under the
Transaction Documents or for the Company to issue and sell the Commitment Shares
and the Purchase Shares as contemplated by the Transaction Documents.

 

9. The Common Stock is registered pursuant to Section 12[(b)][(g)] of the
Exchange Act. To our knowledge, since one year preceding the date of the
Purchase Agreement, the Company has been in compliance with the reporting
requirements of the Exchange Act applicable to it. To our knowledge, since one
year preceding the date of the Purchase Agreement, the Company has not received
any written notice from any Person stating that the Company has not been in
compliance with any of the rules and regulations (including the requirements for
continued listing) of the Principal Market.

 

10. The Registration Statement, as of the date it became effective, and the
prospectus, as of its date, complied as to form in all material respects with
the requirements for registration statements on Form S-1 under the Securities
Act; it being understood, however, that we express no opinion with respect to
Regulation S-T or the financial statements, schedules or other financial data
included in or incorporated by reference in or omitted from the Registration
Statement or the prospectus.



 

We further advise you that to our knowledge, except as disclosed on Schedule
4(h) in the Purchase Agreement, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body, any governmental
agency, any stock exchange or market, or self-regulatory organization, which has
been threatened in writing or which is currently pending against the Company,
any of its subsidiaries, any officers or directors of the Company or any of its
subsidiaries or any of the properties of the Company or any of its subsidiaries.

 



31

 

 



In addition, we have participated in conferences with officers and other
representatives of the Company and representatives of the independent registered
public accounting firm for the Company, at which the contents of the
Registration Statement and the prospectus and related matters were discussed
and, although we are not passing upon, and do not assume any responsibility for,
the accuracy, completeness or fairness of the statements contained or
incorporated by reference in the Registration Statement or the prospectus, and
have not made any independent check or verification thereof, on the basis of the
information that was developed in the course of the performance of the services
referred to above, considered in the light of our understanding of the
applicable law, nothing came to our attention that caused us to believe that the
Registration Statement, at the time it became effective, and as of the date
hereof, contained an untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or that the prospectus, as of its date and as of the
date hereof, contained an untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; it being understood
that we express no belief with respect to the financial statements, the notes
and schedules thereto, other financial data, or exhibits included in,
incorporated by reference in, or omitted from, the Registration Statement or the
prospectus.

 



32

 

 

EXHIBIT B

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(e) of that certain Purchase Agreement dated as of September 19, 2012,
(“Purchase Agreement”), by and between ADVANCED CELL TECHNOLOGY, INC., a
Delaware corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”). Terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Purchase Agreement.

 

The undersigned, ___________, ______________ of the Company, hereby certifies as
follows:

 

1. I am the _____________ of the Company and make the statements contained in
this Certificate;

 

2. The representations and warranties of the Company are true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 4 of the Purchase
Agreement, in which case, such representations and warranties are true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date, in which case such representations
and warranties are true and correct as of such date);

 

3. The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date.

 

4. The Company has not taken any steps, and does not currently expect to take
any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.

 

______________________

Name:

Title:

 

The undersigned as Secretary of ADVANCED CELL TECHNOLOGY, INC., a Delaware
corporation, hereby certifies that ___________ is the duly elected, appointed,
qualified and acting ________ of _________ and that the signature appearing
above is his genuine signature.

 

___________________________________

Secretary

 

33

 

 

EXHIBIT C

 

FORM OF COMPANY RESOLUTIONS

FOR SIGNING PURCHASE AGREEMENT

 

UNANIMOUS WRITTEN CONSENT OF

ADVANCED CELL TECHNOLOGY, INC.

 

In accordance with the corporate laws of the state of Delaware, the undersigned,
being all of the directors of ADVANCED CELL TECHNOLOGY, INC., a Delaware
corporation (the “Corporation”) do hereby consent to and adopt the following
resolutions as the action of the Board of Directors for and on behalf of the
Corporation and hereby direct that this Consent be filed with the minutes of the
proceedings of the Board of Directors:

 

WHEREAS, there has been presented to the Board of Directors of the Corporation a
draft of the Purchase Agreement (the “Purchase Agreement”) by and between the
Corporation and Lincoln Park Capital Fund, LLC (“Lincoln Park”), providing for
the purchase by Lincoln Park of up to Thirty Five Million Dollars ($35,000,000)
of the Corporation’s common stock, $0.001 par value per share (the “Common
Stock”); and

 

WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Corporation to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the issuance of 8,750,000
shares of Common Stock to Lincoln Park as a commitment fee (the “Commitment
Shares”) and the sale of shares of Common Stock to Lincoln Park up to the
available amount under the Purchase Agreement (the "Purchase Shares").

 

Transaction Documents

 

NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and ________________________________________ (the
“Authorized Officers”) are severally authorized to execute and deliver the
Purchase Agreement, and any other agreements or documents contemplated thereby
including, without limitation, a registration rights agreement (the
“Registration Rights Agreement”) providing for the registration of the shares of
the Company’s Common Stock issuable in respect of the Purchase Agreement on
behalf of the Corporation, with such amendments, changes, additions and
deletions as the Authorized Officers may deem to be appropriate and approve on
behalf of, the Corporation, such approval to be conclusively evidenced by the
signature of an Authorized Officer thereon; and

 

FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Corporation and Lincoln Park are hereby approved and
the Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

 

FURTHER RESOLVED, that the terms and provisions of the forms of Initial
Irrevocable Transfer Agent Instructions, Commencement Irrevocable Transfer Agent
Instructions and Notice of Effectiveness of Registration Statement
(collectively, the “Instructions”) are hereby approved and the Authorized
Officers are authorized to execute and deliver the Instructions on behalf of the
Company in accordance with the Purchase Agreement, with such amendments,
changes, additions and deletions as the Authorized Officers may deem appropriate
and approve on behalf of, the Corporation, such approval to be conclusively
evidenced by the signature of an Authorized Officer thereon; and

 



34

 

 

Execution of Purchase Agreement

 

FURTHER RESOLVED, that the Corporation be and it hereby is authorized to execute
the Purchase Agreement providing for the purchase of up to Thirty Five Million
Dollars ($35,000,000) of the Corporation’s common stock; and

 

Issuance of Common Stock

 

FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park Capital Fund, LLC, 8,750,000 shares of Common Stock as Commitment Shares
and that upon issuance of the Commitment Shares pursuant to the Purchase
Agreement the Commitment Shares shall be duly authorized, validly issued, fully
paid and nonassessable with no personal liability attaching to the ownership
thereof; and

 

FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park Capital Fund, LLC, 10,000,000 shares of Common Stock as Initial Purchase
Shares and that upon issuance of the Initial Purchase Shares pursuant to the
Purchase Agreement the Initial Purchase Shares shall be duly authorized, validly
issued, fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

 

FURTHER RESOLVED, that the Corporation is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the Available Amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

 

FURTHER RESOLVED, that the Corporation shall initially reserve 290,000,000
shares of Common Stock for issuance as Purchase Shares under the Purchase
Agreement.

 



Approval of Actions

 

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Corporation to
consummate the agreements referred to herein and to perform its obligations
under such agreements; and

 

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.

 



35

 

 

IN WITNESS WHEREOF, the Board of Directors has executed and delivered this
Consent effective as of __________, 2012.

 

 

 

______________________

 

______________________

 

______________________

 

 

 

 

being all of the directors of ADVANCED CELL TECHNOLOGY, INC.

 



36

 

 

EXHIBIT D

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(k) of that certain Purchase Agreement dated as of September 19,
2012(“Purchase Agreement”), by and between ADVANCED CELL TECHNOLOGY, INC., a
Delaware corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”), pursuant to which the Company may sell to the Investor up to Thirty
Five Million Dollars ($35,000,000) of the Company's Common Stock, $0.001 par
value per share (the "Common Stock"). Terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Purchase Agreement.

 

The undersigned, ____________, Secretary of the Company, hereby certifies as
follows:

 

1. I am the Secretary of the Company and make the statements contained in this
Secretary’s Certificate.

 

2. Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s bylaws (“Bylaws”) and Certificate of Incorporation
(“Charter”), in each case, as amended through the date hereof, and no action has
been taken by the Company, its directors, officers or stockholders, in
contemplation of the filing of any further amendment relating to or affecting
the Bylaws or Charter.

 

3. Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company on
_____________, at which a quorum was present and acting throughout. Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the stockholders of
the Company relating to or affecting (i) the entering into and performance of
the Purchase Agreement, or the issuance, offering and sale of the Purchase
Shares and the Commitment Shares and (ii) and the performance of the Company of
its obligation under the Transaction Documents as contemplated therein.

 

4. As of the date hereof, the authorized, issued and reserved capital stock of
the Company is as set forth on Exhibit D hereto.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________.

 

_________________________

Secretary

 

 

The undersigned as ___________ of ADVANCED CELL TECHNOLOGY, INC., a Delaware
corporation, hereby certifies that ____________ is the duly elected, appointed,
qualified and acting Secretary of _________, and that the signature appearing
above is his genuine signature.

 

___________________________________

 



37

 

 

EXHIBIT E

 

FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE INITIAL PURCHASE
SHARES AND THE COMMITMENTS SHARES AT SIGNING OF THE PURCHASE AGREEMENT

 

 

 

[COMPANY LETTERHEAD]

 

 

 

[DATE]

 

[TRANSFER AGENT]

__________________

__________________

__________________

 

Re: Issuance of Common Shares to Lincoln Park Capital Fund, LLC

 

Dear ________,

 

On behalf of ADVANCED CELL TECHNOLOGY, INC., (the “Company”), you are hereby
instructed to issue as soon as possible a share certificate representing an
aggregate of 18,750,000 shares of our common stock (consisting of 10,000,000
Initial Purchase Shares and 8,750,000 Commitment Shares) in the name of Lincoln
Park Capital Fund, LLC. The share certificate should be dated September 19,
2012. I have included a true and correct copy of a unanimous written consent
executed by all of the members of the Board of Directors of the Company adopting
resolutions approving the issuance of these shares. The share certificate should
bear the following restrictive legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

 



38

 

 

The share certificate should be sent as soon as possible via overnight mail to
the following address:

 

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 620

Chicago, IL 60654

Attention: Josh Scheinfeld/Jonathan Cope

 

Thank you very much for your help. Please call me at ______________ if you have
any questions or need anything further.

 

ADVANCED CELL TECHNOLOGY, INC.

 

BY:_____________________________

[name]

[title]

 

 



39

